Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 1 of 13 - Page ID#: 417




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

   UNITED STATES OF AMERICA,                     )
                                                 )
          Plaintiff/Respondent,                  )     Criminal Action No. 5: 18-172-DCR
                                                 )                     and
   V.                                            )      Civil Action No. 5: 19-406-DCR
                                                 )
   PHILLIP MAURICE COLLINS,                      )        MEMORANDUM OPINION
                                                 )            AND ORDER
          Defendant/Movant.                      )

                                     *** *** *** ***

        On October 2, 2019, Defendant/Movant Phillip Collins moved the Court to vacate, set

 aside or correct a sentence pursuant to 28 U.S.C. § 2255. [Record No. 54] He essentially

 asserts two separate claims of ineffective assistance of counsel. [Record No. 54-1] First, he

 contends that his attorney, Benjamin D. Allen, was ineffective because he failed to consider

 Rehaif v. United States, 139 S. Ct. 2191 (2019), and “allowed the government to skate by on

 proving all four elements of 18 U.S.C. § 922(g)(1).” [Record No. 54-1, pp. 3-4] Second, he

 argues that Allen was unconstitutionally deficient when he “talked him into” voluntarily

 withdrawing his direct appeal. [Id. at p. 5] He also requests an evidentiary hearing.

        The matter was referred to United States Magistrate Judge Matthew A. Stinnett for the

 preparation of a Report and Recommendation (“R&R”) pursuant to 28 U.S.C. § 636(b)(1)(B).

 Magistrate Judge Stinnett held an evidentiary hearing on March 9, 2020. [Record No. 68] He

 issued a R&R on May 8, 2020, recommending that Collins’ motion be denied on both grounds

 and that no Certificate of Appealability (“COA”) issue. [Record No. 72]




                                              -1-
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 2 of 13 - Page ID#: 418




         Collins has not filed objections to the R&R. “It does not appear that Congress intended

 to require district court review of a magistrate’s factual or legal conclusions, under a de novo

 or any other standard, when neither party objects to those findings.” Thomas v. Arn, 474 U.S.

 140, 150 (1985). However, the Court has conducted a de novo review of the matter and agrees

 that relief is not warranted. Collins motion, therefore, will be denied, and no COA shall issue.

                                                 I.

         Collins pleaded guilty to three counts pursuant to a plea agreement on January 30, 2019:

 (1) possession with intent to distribute a mixture or substance containing a detectable amount

 of fentanyl in violation of 21 U.S.C. § 841(a)(1); (2) possession with intent to distribute a

 mixture or substance containing a detectable amount of cocaine in violation of 21 U.S.C. §

 841(a)(1); and (3) being a felon in possession of a firearm in violation of 18 U.S.C. § 921(g)(1).

 [Record No. 30] As relevant here, the defendant admitted in paragraph 5 of his plea agreement

 the following facts that occurred on August 22, 2018:

                 (c)   Officers further located a Sig Sauer, Model P229, .40 cal. Pistol,
         serial number ADU05455, belonging to the Defendant under the Defendant’s
         bed. The firearm contained six bullets in its magazine.

                 (d)     Prior to the Defendant’s possession of the firearm, he had
         previously been convicted of a crime punishable by imprisonment for more than
         one year, and therefore was unlawfully in possession of the firearm. The
         Defendant further acknowledges and admits that the firearm had crossed a state
         line prior to his possession.

 [Id. at ¶ 5(c)-(d)]

         The Court sentenced Collins on May 17, 2019, to a term of 78 months’ imprisonment,

 to be followed by a supervised release term of 6 years. [Record No. 44] Judgment was entered

 on May 20, 2019. [Id.] Collins contacted Allen on May 28, 2019, and indicated that he would



                                               -2-
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 3 of 13 - Page ID#: 419




 like his attorney to file a notice of appeal. [Record No. 59-1, p. 5] Allen complied with this

 request by filing a timely notice of appeal on May 29, 2019. [Id.]

        On the afternoon of May 29, Allen received a phone call from Collins who asked

 whether he could potentially receive a more lengthy term of incarceration if the United States

 Court of Appeals for the Sixth Circuit were to vacate the sentence and remand for further

 proceedings. [Id.] Collins indicated at the evidentiary hearing held by Magistrate Judge

 Stinnett that he had heard that this was a possibility from other inmates where he was detained.

 [Record No. 71, pp. 13-14] Allen advised that this was a possibility but not a certainty.

 [Record Nos. 59-1, p. 5 and 71, pp. 24-25] Collins then stated that he wished to withdraw the

 appeal. He testified that, while he initially desired to appeal his case, “[w]hen he said I can

 get more time, I really was like, I really don’t want to do it because, I mean, I was thinking

 about my kids and my family. I wasn’t even thinking about me.” [Record No. 71, pp. 9-10]

        Allen had Collins send him written confirmation of his desire to voluntarily dismiss the

 appeal because he “wanted to make sure [he] had a clear expression of his intention to do so.”

 [Id. at p. 25] However, he did not immediately file a motion to voluntarily dismiss the case

 after receiving Collins’ letter confirming his decision. Instead, he met with Collins in person

 on June 4, 2019, to obtain a written waiver for the voluntary dismissal and again advised the

 defendant on his decision. [Record Nos. 59-1, p. 6 and 71, p. 26] Allen stated in his affidavit

 and at the hearing that he informed Collins that a higher sentence on remand was possible but

 that a lesser sentence on remand was also possible. [Record Nos. 59-1, p. 6 and 71, pp. 26-27]

 Allen did not indicate that the appeal was frivolous. [Record No. 71, pp. 26-27]

        Collins signed the waiver and decided that withdrawing the appeal was the proper

 course of action. [Id. at p. 27] Thereafter, Allen filed a motion to voluntarily dismiss the
                                              -3-
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 4 of 13 - Page ID#: 420




 appeal on June 4, 2019, and the Sixth Circuit dismissed the direct appeal on June 5, 2019. [Id.;

 Record No. 50]

                                               II.

        Relief under § 2255 is warranted only where the movant can demonstrate “the existence

 of an error of constitutional magnitude and injurious effect or influence on the guilty plea or

 the jury’s verdict.” Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003) (citing Brecht

 v. Abrahamson, 507 U.S. 619, 637 (1993)). Collins argues that he did not receive effective

 assistance of counsel, a constitutional right ensured by the Sixth Amendment. A two-prong

 test governs such ineffective assistance of counsel claims:

        First, the defendant must show that counsel’s performance was deficient. This
        requires showing that counsel made errors so serious that counsel was not
        functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.
        Second, the defendant must show that the deficient performance prejudiced the
        defense. This requires showing that counsel’s errors were so serious as to
        deprive the defendant of a fair trial, a trial whose result is reliable. Unless a
        defendant makes both showings, it cannot be said that the conviction or death
        sentence resulted from a breakdown in the adversary process that renders the
        result unreliable.

 Strickland v. Washington, 466 U.S. 668, 687 (1984). “When deciding ineffective-assistance

 claims, courts need not address both components of the inquiry ‘if the defendant makes an

 insufficient showing on one.’” Campbell v. United States, 364 F.3d 727, 730 (6th Cir. 2004).

        “Whether counsel’s performance was ‘deficient’ under the first prong is determined by

 reference to ‘an objective standard of reasonableness’—specifically, ‘reasonableness under

 prevailing professional norms.’” Hendrix v. Palmer, 893 F.3d 906, 921 (6th Cir. 2018)

 (quoting Strickland, 466 U.S. at 688). “This inquiry ‘consider[s] all the circumstances’ of a

 particular case.” Id. (quoting Strickland, 466 U.S. at 688-89). There is a “strong presumption



                                              -4-
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 5 of 13 - Page ID#: 421




 that counsel’s conduct falls within the wide range of reasonable professional assistance.”

 Strickland, 466 U.S. at 689.

        “As to the second prong of the Strickland test, a [movant] must ‘affirmatively prove

 prejudice.’” Hendrix, 893 F.3d at 921 (quoting Strickland, 466 U.S. at 693). “Counsel’s errors

 must have ‘actually had an adverse effect on [the movant’s] defense.” Id. (quoting Strickland,

 466 U.S. at 693).

                                               III.

                                               A.

        Collins’ first claim that his attorney provided ineffective representation concerns

 Allen’s alleged failure to account for the holding of Rehaif during his representation of the

 defendant before this Court. Prior to Rehaif, the United States was required to prove the

 following elements to convict a defendant of a violation of § 922(g)(1): “(1) that the defendant

 has a prior conviction for a crime punishable by imprisonment for a term exceeding one year;

 (2) that the defendant thereafter knowingly possessed the firearm and ammunition specified in

 the indictment; and (3) that the possession was in or affecting interstate commerce.” E.g.,

 United States v. Crowell, 493 F.3d 744, 748 (6th Cir. 2007) (internal quotation marks and

 citations omitted). In Rehaif, the Supreme Court of the United States held that, “in a

 prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both that

 the defendant knew he possessed a firearm and that he knew he belonged to the relevant

 category of persons barred from possessing a firearm.” Rehaif, 139 S. Ct. at 2200 (emphasis

 added). The Sixth Circuit has referred to the new component of § 922(g) firearm possession

 crimes as a “knowledge-of-status” element. United States v. Hobbs, 953 F.3d 853, 857 (6th

 Cir. 2020).
                                              -5-
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 6 of 13 - Page ID#: 422




        As the magistrate judge correctly determined, Allen’s performance before this Court

 was not constitutionally deficient for failing to consider Rehaif. Rehaif was decided on June

 21, 2019, a month after Judgment was entered against Collins on May 20, 2019, and nearly

 five months after Collins entered a guilty plea on January 30, 2019. [Record Nos. 30 and 44]

 “Counsel is generally not ‘constitutionally ineffective for failing to anticipate or foresee’ a

 legal clarification.” United States v. Conley, 290 F. Supp. 3d 647, 679 (E.D. Ky. 2017)

 (quoting Nichols v. United States, 563 F.3d 240, 253 (6th Cir. 2009) (en banc)). “[A]n attorney

 does not transgress Strickland by ‘failing to anticipate [a future] Supreme Court . . . holding’

 or for ‘lacking . . . prescience to anticipate [an] eventual holding[.]’” Id. (quoting United States

 v. Burgess, 142 F. App’x 232, 240 (6th Cir. 2005)).

        And as noted, the reasonableness of attorneys’ performances is evaluated by looking at

 prevailing professional norms at the time of the conduct at issue. Collins has not demonstrated

 that Allen’s failure to consider the forthcoming knowledge-of-status element while

 representing him was contrary to such norms. In other words, even if Allen could have

 potentially raised a Rehaif-based argument in this case, Collins has provided no indication that

 he reasonably should have been expected to do so.

        Additionally, the evidence does not support a finding of prejudice here because it is

 reasonable to conclude that Collins knew he was a convicted felon when he possessed the

 firearm that he admitted to possessing in the plea agreement. Collins pleaded to guilty to a §

 922(g)(1) violation that the Indictment alleged to have occurred on August 22, 2018. [Record

 Nos. 1 and 30] The Presentence Investigation Report (“PSR”) indicates that Collins was

 convicted of at least five crimes punishable by more than one year of imprisonment prior to

 August 22, 2018. [PSR ¶¶ 35-38, 40] And he actually served more than a year in prison for
                                                -6-
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 7 of 13 - Page ID#: 423




 three of these offenses. [Id. at ¶¶ 35-36, 40] Two of these terms of actual incarceration resulted

 from violations of parole or probation even though his prison terms were initially suspended.

 [Id. at ¶¶ 35, 40] However, the PSR indicates that one of his sentences was not suspended, and

 he was incarcerated from July 2001 through February 2004 prior to his parole. [Id. at ¶ 36] It

 is conceivable that Collins did not actually know that he had been convicted of a crime

 punishable by more than one year of imprisonment when he possessed a firearm on August

 22, 2018. But the record strongly suggests that this is unlikely, and Collins has offered no

 evidence to the contrary.

        Further, Collins’ own arguments would not support relief under Rehaif or prejudice

 under Strickland. He contends that he “did not know about the firearm in question” and states

 that it belonged to his sister. This argument is unrelated to Rehaif’s knowledge-of-status

 requirement. See Matthews v. United States, No. 19-2091, 2020 WL 2614619, at *2 (6th Cir.

 Jan. 6, 2020) (“Matthews also argues that he did not knowingly possess a firearm. But Rehaif

 only addressed the scienter-of-status element of § 922(g)—it changed nothing about what it

 means to knowingly possess a firearm. So Rehaif does Matthews no good.”). Regardless,

 Collins actually admitted to possessing and owning the firearm when he pleaded guilty. [See

 Record No. 30, ¶ 5(c)-(d)]

        Collins also alleges multiple times that he “was not aware that he could not possess a

 firearm.” [Record No. 54-1, p. 4] But this is an ignorance-of-the-law argument. “Rehaif did

 not graft onto § 922(g) an ignorance-of-the-law defense by which every defendant could

 escape conviction if he was unaware of this provision of the United States Code.” United

 States v. Bowens, 938 F.3d 790, 797 (6th Cir. 2019). Instead, it mandated that the government

 prove that a defendant knew he had been convicted of a crime punishable by more than one
                                               -7-
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 8 of 13 - Page ID#: 424




 year of imprisonment, i.e., that he was a convicted felon. See Hobbs, 953 F.3d at 855. Even

 if Collins could prove that he did not realize he was prohibited from possessing a firearm at

 the time he possessed it, such a showing would afford him no relief under Rehaif and would

 not demonstrate prejudice because it has no bearing on whether he knew he was a convicted

 felon when he possessed the firearm.

        It is not entirely clear whether Collins alleges that he was prejudiced by Allen’s plea

 negotiations because the government would not have been able to prove the knowledge-of-

 status element at trial or because he would not have chosen to enter a guilty plea had Allen

 considered the knowledge-of-status element. But to the extent Collins contends that he was

 prejudiced because the government would not have been able to prove that he knew he was a

 convicted felon, the Court rejects his claim based on his criminal background and his own

 insufficient supporting arguments.

        And insofar as Collins believes that he was prejudiced because he would not have

 chosen to plead guilty if Allen had accounted for the then unknown knowledge-of-status

 element, the Court rejects this argument as well. “The Supreme Court has cautioned that

 ‘[c]ourts should not upset a plea solely because of post hoc assertions from a defendant about

 how he would have pleaded,’ but ‘should instead look to contemporaneous evidence to

 substantiate a defendant’s expressed preferences.’” Hobbs, 953 F.3d at 857 (quoting Lee v.

 United States, 137 S. Ct. 1958, 1967 (2017)). In Hobbs, the Sixth Circuit rejected the

 defendant’s otherwise unsupported claim that he would have proceeded to trial if his

 indictment and plea agreement had accounted for Rehaif’s knowledge-of-status element. Id.

 at 857-58. The court reasoned that “it would have been exceedingly easy for the government

 to prove at trial that Hobbs knew he was a felon when he committed the firearms offense” and
                                             -8-
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 9 of 13 - Page ID#: 425




 pleading not-guilty “would have cost Hobbs the potential benefit of his plea without gaining

 him anything.” Id. at 858. The same is true in Collins’ case. Even if Allen had considered

 the knowledge-of-status element, there is no evidence that the defendant would have rejected

 the plea agreement given his ostensible criminal background and the potential costs and

 benefits of doing so.

        In summary, Collins has failed to demonstrate deficient performance or prejudice for

 his first ineffective assistance of counsel claim. Therefore, this claim will be dismissed.

                                                B.

        Collins also claims in his motion that Allen was constitutionally ineffective because he

 “diligently talked him” into withdrawing his appeal. [Record No. 54-1, p. 5] He argues that

 he “had legitimate issues regarding the firearm charge and the unreasonable enhancements of

 his sentence” and states that counsel did not want to appeal the case. Id. He contends that

 Allen should have withdrawn so that another attorney could represent him on appeal. Id.

        A defendant maintains the ultimate authority as to whether he takes a direct appeal in a

 criminal case. Garza v. Idaho, 139 S. Ct. 738, 746 (2019). Counsel has a constitutional duty

 to consult with a defendant about whether he desires to appeal if: (1) “a rational defendant

 would want to appeal (for example, because there are nonfrivolous grounds for appeal), or (2)

 [] this particular defendant reasonably demonstrated to counsel that he was interested in

 appealing.” Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000). If one of these circumstances

 applies and counsel performs deficiently by not consulting the defendant, there is a

 presumption of prejudice. Id. at 484. Similarly, a per se Sixth Amendment violation occurs

 when a defendant expressly instructs counsel to appeal and counsel fails to perfect an appeal,

 regardless of whether the defendant previously waived his appellate rights. E.g., Campbell v.
                                               -9-
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 10 of 13 - Page ID#: 426




  United States, 686 F.3d 353, 359 (6th Cir. 2012) (citations omitted). The Sixth Circuit has

  also indicated that a lawyer’s advice regarding the possibility of a higher sentence on remand

  due to the vindictiveness of a sentencing judge can constitute deficient performance when

  unqualified by additional information about the “ameliorating features of appellate law.” Huff

  v. United States, 734 F.3d 600, 606-07 (6th Cir. 2013).

            But here, the record evidences no deficient performance. Collins was sentenced on

  May 17, 2019, the Judgement was entered on May 20, 2019, Collins requested that Allen file

  a notice of appeal on May 28, 2019, and Allen filed that notice on May 29, 2019. The

  defendant testified at the hearing that other inmates at his place of detention informed him that

  he could receive a higher sentence on remand if the Sixth Circuit vacated his sentence on

  appeal. And it was the defendant who first mentioned this issue when he called Allen after the

  attorney filed the notice of appeal on May 29. Collins admits that he broached the subject, and

  nothing in the record suggests that the idea originated with Allen or that Allen tried to coerce

  him into agreeing to dismiss the appeal.

            Allen duly advised his client that it was a possibility that he could receive a higher

  sentence on remand but did not indicate that it was probable. This was cogent advice, as

  district courts can sometimes impose higher sentences on remand depending on the

  circumstances of the case. See, e.g., United States v. Johnson, 715 F.3d 179, 182 (6th Cir.

  2013). Here, there is no evidence that Allen tried to persuade his client to dismiss the appeal

  by discussing the possibility of a vindictive sentence on remand. And most importantly,

  Collins admitted at the evidentiary hearing that he no longer wanted to pursue his appeal once

  Allen advised him that a higher sentence was possible because he was thinking about his

  family.
                                                - 10 -
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 11 of 13 - Page ID#: 427




         Allen received written confirmation that the defendant wished to dismiss the appeal,

  which in itself weighs against deficient performance. See Frazier v. United States, No. 17-

  12151-G, 2018 WL 6046417, at *6 (11th Cir. Oct. 31, 2018) (“Appellate counsel did not

  perform deficiently by moving to dismiss Frazier’s direct appeal when he signed a form

  agreeing to dismiss the appeal.”). He then met with his client in person on June 4 to discuss

  the matter again prior to withdrawing the appeal. Allen averred and testified that he informed

  Collins that he could also receive a lighter sentence if the Sixth Circuit were to vacate his

  sentence and remand the case. He stated that he discussed the merits of an appeal with the

  defendant and did not indicate that an appeal would be frivolous. Collins then signed a waiver,

  and Allen filed a motion to voluntarily dismiss the appeal the same day.

         The record indicates that Collins made an informed decision to withdraw his appeal.

  Allen filed the notice of appeal at Collins’ direction. Collins initiated conversations with his

  lawyer about voluntary dismissal. Allen consulted with the defendant about the issue on two

  occasions and appears to have appropriately counseled his client about the possibility of lesser

  and higher sentences. The evidence suggests that the decisions to appeal and then voluntarily

  dismiss the appeal were attributable to Collins, and there is no indication that Allen coerced

  the defendant into withdrawing the appeal. Thus, the defendant has failed to prove deficient

  performance, and this claim for ineffective assistance of counsel fails.1

                                                IV.


  1
          Collins separates his Rehaif and appellate dismissal claims. However, the Court notes
  that an argument concerning Allen’s failure to counsel his client against dismissing the appeal
  based on Rehaif would fail for the same reasons that the Rehaif argument regarding district
  court representation fails. Rehaif was not decided until after he filed the motion to voluntarily
  dismiss the appeal on June 5, 2019. Additionally, the Rehaif claim itself would be without
  merit on appeal for the reasons stated above.
                                               - 11 -
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 12 of 13 - Page ID#: 428




         A COA may issue “only if the applicant has made a substantial showing of the denial

  of a constitutional right.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); 28 U.S.C. §

  2253(c)(2). When the denial of a motion filed under § 2255 is based on a procedural ruling,

  the defendant must demonstrate that reasonable jurists would find it debatable whether the

  district court was correct in its ruling. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

  Additionally, when a § 2255 is denied on the merits, the defendant must show that “reasonable

  jurists would find the district court’s assessment of the constitutional claims debatable or

  wrong.” Id.

         Reasonable jurists would not debate the Court’s findings that Collins’ Rehaif-based

  claim for ineffective assistance of counsel fails because Allen was not reasonably expected to

  anticipate the Supreme Court’s subsequent decision and the evidence as well as the defendants’

  arguments do not support relief under its holding. Further, reasonable jurists would not debate

  the Court’s conclusion regarding the voluntary dismissal of the direct appeal because the

  evidence demonstrates that Allen appropriately counseled his client and Collins made an

  informed decision to withdraw the appeal without coercion. Therefore, a COA will not issue.

                                                V.

         Based on the foregoing analysis and discussion, it is hereby

         ORDERED as follows:

         1.     Defendant/Movant Phillip Collins’ motion to vacate, set aside, or correct a

  sentence pursuant to 28 U.S.C. § 2255 [Record No. 54] is DENIED and his claims are

  DISMISSED, with prejudice.

         2.     Collins’ request for an evidentiary hearing is DENIED as MOOT.



                                              - 12 -
Case: 5:18-cr-00172-DCR-MAS Doc #: 73 Filed: 06/11/20 Page: 13 of 13 - Page ID#: 429




        3.    The magistrate judge’s Report and Recommendation [Record No. 72] is

  ADOPTED and INCORPORATED by reference.

        4.    A Certificate of Appealability shall not issue.

        Dated: June 11, 2020.




                                            - 13 -
